Case 2:21-cv-00040-SPC-NPM Document 64 Filed 09/09/21 Page 1 of 2 PageID 1458




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

QUEST SYSTEMS, LLC, as
Trustee of the 16347 Coco
Hammock Land Trust dated
November 29, 2012

             Plaintiff,

v.                                               Case No: 2:21-cv-40-SPC-NPM

DEUTSCHE BANK NATIONAL
TRUST COMPANY,

              Defendant.
                                          /

                                        ORDER 1

       Before the Court is Defendant’s Unopposed Motion for Clarification.

(Doc. 63). Defendant wants the Court to clarify either its judgment (Doc. 37)

or Order quashing service (Doc. 26). This is necessary, says Defendant, so this

Order can be recorded in public records to reflect that a judgment is void. The

Court grants the Motion and will clarify its March 1, 2021, Order—which

quashed Plaintiff’s purported service in state court and rendered the default

judgment there void. (Doc. 26 at 10 (“Service is QUASHED and the default




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00040-SPC-NPM Document 64 Filed 09/09/21 Page 2 of 2 PageID 1459




entered against [Defendant] in state court is VACATED.”)). Given the parties’

agreement, the Court will use their requested language:

             Pursuant to the Order dated March 1, 2021,
             quashing service of process on Defendant, the
             Final Judgment After Default in the amount of
             $1,019,370.00 recorded on September 22, 2020 as
             Instrument #2020-000226568 in the Official
             Records of [Lee] County, Florida is VOID,
             INVALID and of NO FORCE AND EFFECT.

(Doc. 63 at 4).

      Accordingly, it is now

      ORDERED:

      1. Defendant’s Amended Unopposed Motion for Clarification of

         Judgment [Doc. 37] (Doc. 63) is GRANTED as explained above.

      2. The default judgment recorded in Lee County, Florida as Instrument

         #2020000226568 is VOID, INVALID, and of NO FORCE OR

         EFFECT.

      DONE and ORDERED in Fort Myers, Florida on September 9, 2021.




Copies: All Parties of Record




                                     2
